DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramsay (US 3,605,278).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Ramsay as teaching:
a vacuum-based odor-removing device (see title and abstract) comprising: 
a. a vacuum chamber 12 comprising:
 i. an housing 14, 16 defining an internal space having an internal pressure; 
ii. an opening 18; 
b. a vacuum lid 20 adapted to engage with the opening of the vacuum chamber; and 
c. a vacuum source 54, 58, 62 connected to the vacuum chamber, wherein operation of the vacuum source reduces the internal pressure of the internal space of the vacuum chamber (expressly disclosed in column 3 line 66 through column 4 line 14).  Ramsay also discloses the claimed vacuum source is a vacuum pump 58, wherein . 
Claims 12, 13-14, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US 6,231,647).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Cheng as teaching:
 a vacuum-based disinfecting device (see title and abstract) comprising: 
a. a vacuum chamber 1 comprising: 
i. an housing 10 defining an internal space having an internal pressure; 
ii. an opening 30; 
b. a vacuum lid 33 adapted to engage with the opening; 
41 engaged with the vacuum chamber, wherein the vacuum source is configured to lower the internal pressure of the internal space of the vacuum chamber (expressly disclosed at column 3 lines 20-29); and 
d. a subsystem configured to release at least one disinfecting compound into the vacuum chamber (expressly disclosed at column 3 lines 54-64).  Cheng also discloses the claimed disinfecting compound (expressly disclosed at column 3 lines 54-64), heating system, consumables subsystem configured to introduce at least one consumable into the chamber before, during, or after a vacuum cycle (expressly disclosed at column 2 lines 33-46 wherein the disclosed pack of scented substances is patentably the same as the claimed consumables because both are introduced into vacuum cycle chamber), and at least one air filter 30 configured to filter the gases pumped out of the vacuum chamber by the vacuum source and consumable 51. 
Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (US 7,182,820).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Campbell as teaching:
a vacuum-based disinfecting method (see title and abstract) comprising: 
a. providing a vacuum chamber 100 having an internal space with an internal pressure (expressly disclosed at column 5 lines 46-48); 
b. providing an article to be disinfected, wherein said article is placed within the internal space of the chamber (expressly disclosed at column 5 lines 57-63 wherein the disclosed hearing aid meets the claimed article because both are objects to be disinfected); 

 i. injecting a disinfecting gas into the internal space of the vacuum chamber, said gas having a partial pressure within the internal space (expressly disclosed at column 5 lines 14-26 wherein the disclosed ozone meets the claimed disinfecting gas because both are gases used for disinfection); 
ii. applying a vacuum source to the vacuum chamber, wherein the vacuum source reduces the internal pressure of the vacuum chamber to below ambient pressure outside the vacuum chamber and reduces the partial pressure of the disinfecting gas (expressly disclosed at column 5 lines 46-48); 
iii. maintaining the sub-atmospheric internal pressure for a period of time sufficient to achieve a cleaning objective (expressly disclosed at column 2 lines 44-48); and
 iv. raising the internal pressure to atmospheric pressure (expressly disclosed at column 5 lines 57-63).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay in view of Lynch (US 2011/0130877).  Ramsay discloses the claimed invention, as rejected above, except for the recited consumable.  Lynch, another odor removing device, discloses that feature at paragraphs [0037]-[0038].  It would have been obvious to one skilled in the art to combine the teachings of Ramsay with the teachings of Lynch for the purpose of eliminating odors.  Furthermore, Ramsay in view of Lynch discloses the claimed invention, as rejected, except for the recited compressed liquid or cleaning cycle.  It would have been an obvious matter of design choice to recite those features, since the teachings of Ramsay in view of Lynch would perform the invention as claimed regardless of those features and applicants have not claimed or specified the criticality of that feature as being necessary for patentability.  
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay in view of Campbell.  Ramsay discloses the claimed invention, as rejected above, except for the recited control system pressure subsystem.  Campbell, another vacuum device, discloses those features as discussed in the third anticipatory rejection .  
Claims 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Ramsay.  Cheng discloses the claimed invention, as rejected above, except for the recited heating and sensor.  Ramsay, another odor removing device, discloses that feature as discussed in the first anticipatory rejection above.  It would have been obvious to one skilled in the art to combine the teachings of Ramsay with the teachings of Cheng for the purpose of controlling a vacuum device.  Furthermore, Ramsay in view of Ramsay discloses the claimed invention, as rejected, except for the recited gas, liquid, or disinfecting cycle.  It would have been an obvious matter of design choice to recite that feature, since the teachings of Cheng in view of Ramsay would perform the invention as claimed regardless of that feature and applicants have not claimed or specified the criticality of that feature as being necessary for patentability.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,772,477. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been an obvious matter of design choice to omit the patented ozone feature from the current application, since both applications would perform as claimed, regardless of ozone and applicants have not claimed or specified the criticality of that feature as being necessary for patentability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited in this action teach one or more claim features, but are not relied upon in rejecting the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875.  The examiner can normally be reached on M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Monday, July 26, 2021
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753